 


109 HRES 157 IH: Congratulating the Montana Future Farmers of America on the occasion of its 75th Anniversary and celebrating the achievements of Montana FFA members.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 157 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Rehberg submitted the following resolution; which was referred to the Committee on Agriculture
 
RESOLUTION 
Congratulating the Montana Future Farmers of America on the occasion of its 75th Anniversary and celebrating the achievements of Montana FFA members. 
  
Whereas in 2005, the Montana Future Farmers of America, which was chartered in 1930, celebrates its 75th anniversary as a premier student development organization whose members gain life and leadership skills;  
Whereas more than 40,000 Montanans have been FFA members;  
Whereas Montana FFA alumni provide outstanding leadership to agriculture and agribusiness at the local, State, and Federal levels;  
Whereas the Montana FFA is the largest career and technical student organization in the State, with over 2,550 members in 75 chapters;  
Whereas the mission of the FFA is to make a positive difference in the lives of its members by developing their potential for premier leadership, personal growth, and career success through agriculture education;  
Whereas FFA is an integral component of agriculture education in the public school system; and  
Whereas the National FFA Organization is a federally-chartered corporation under chapter 709 of title 36, United States Code: Now, therefore, be it   
 
That the House of Representatives—  
(1)congratulates the Montana Future Farmers of America on the occasion of its 75th anniversary; and 
(2)celebrates the achievements of Montana FFA members in agriculture and agribusiness at the local, State, and Federal levels.   
 
